Exhibit 10.1

Execution Version

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT, dated as of July 26, 2020 (this “Agreement”), is entered
into by and between CNX Midstream Partners LP, a Delaware limited partnership
(the “Partnership”), CNX Gas Company LLC, a Virginia limited liability company
(“CNX Gas”), and CNX Gas Holdings, Inc., a Delaware corporation (“Holdings” and,
together with CNX Gas, each a “Unitholder” and collectively the “Unitholders”).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, CNX Resources
Corporation, a Delaware corporation, CNX Resources Holdings LLC, a Delaware
limited liability company (“Merger Sub”), the Partnership and CNX Midstream GP
LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”), are entering into an Agreement and Plan of
Merger (as it may be amended from time to time, the “Merger Agreement”),
pursuant to which (and subject to the terms and conditions set forth therein)
Merger Sub shall be merged with and into the Partnership, the separate existence
of Merger Sub shall cease and the Partnership shall survive and continue to
exist as a Delaware limited partnership (the “Merger”);

WHEREAS, as of the date hereof, each Unitholder is the Record Holder and
beneficial owner in the aggregate of, and has the right to vote and dispose of,
the number of common units representing limited partner interests in the
Partnership (“Common Units”) set forth opposite such Unitholder’s name on
Schedule A hereto (the “Existing Units”);

WHEREAS, as a condition and inducement to the Partnership’s willingness to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, including the Merger, the Unitholders are entering into this Agreement;
and

WHEREAS, the Unitholders acknowledge that the Partnership is entering into the
Merger Agreement in reliance on the representations, warranties, covenants and
other agreements of the Unitholders set forth in this Agreement and would not
enter into the Merger Agreement if the Unitholders did not enter into this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Unitholders hereby agree as follows:

1. Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not defined
in this Agreement shall have the meanings ascribed to them in the Merger
Agreement.

“Conflicts Committee” has the meaning ascribed thereto in the Partnership
Agreement.



--------------------------------------------------------------------------------

“Covered Unitholder” means each Unitholder and each such other Person as may
later become party to this Agreement as a result of becoming a Record Holder or
beneficial owner of Covered Units pursuant to Section 7(a), by joinder or
otherwise.

“Covered Units” means the Existing Units of which each Unitholder is the Record
Holder or beneficial owner as of the date hereof, together with any Common Units
of which such Unitholder becomes the Record Holder or beneficial owner on or
after the date hereof (or any Common Units with respect to which any Person as
may later become party to this Agreement pursuant to Section 7(a), by joinder or
otherwise, if applicable, becomes the Record Holder or beneficial owner on or
after the date hereof).

“Proxy Designee” means a Person designated by the Conflicts Committee by written
notice to each of the parties hereto, which notice may simultaneously revoke the
designation of any other Person as a Proxy Designee.

“Record Holder” has the meaning ascribed thereto in the Partnership Agreement.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber or similarly dispose of (by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise).

2. Agreement to Vote Covered Units and Deliver Written Consent. Prior to the
Termination Date (as defined herein), each Covered Unitholder, severally and not
jointly, irrevocably and unconditionally agrees that it shall (a) within two
Business Days after the Registration Statement becomes effective under the
Securities Act (but, for the avoidance of doubt, not until such Registration
Statement becomes effective), deliver (or cause to be delivered) a written
consent pursuant to Section 13.11 of the Partnership Agreement covering all of
the Covered Units approving the adoption of the Merger, the Merger Agreement and
the transactions contemplated by the Merger Agreement, (b) not revoke any such
written consent delivered in accordance with clause (a), and (c) at any meeting
of the limited partners of the Partnership (whether annual or special and
whether or not an adjourned or postponed meeting), however called and in
connection with the Merger, appear at such meeting or otherwise cause the
Covered Units to be counted as present thereat for purpose of establishing a
quorum and vote (or consent), or cause to be voted at such meeting (or validly
execute and return and cause such consent to be granted with respect to), in
person or by proxy, all Covered Units (in all manners and by each applicable
class): (i) in favor of the Merger, the approval of the Merger Agreement and any
other matter necessary or desirable for the consummation of the transactions
contemplated by the Merger Agreement, including the Merger, and (ii) against any
action, agreement, transaction or proposal that is intended, would reasonably be
expected, or the result of which would reasonably be expected, to impede,
interfere with, delay, postpone, discourage, frustrate the purposes of, or
adversely affect any of the transactions contemplated by the Merger Agreement,
including the Merger. For the avoidance of doubt, no Covered Unitholder (in its
capacity as a unitholder) shall be under any obligation

 

2



--------------------------------------------------------------------------------

whatsoever to require or request that the limited partners of the Partnership
vote on, consent to or otherwise approve or reject any matter or issues;
notwithstanding the foregoing, if any Covered Unitholder is the beneficial
owner, but not the Record Holder, of any Covered Units, such beneficial owner
agrees to take all actions necessary to cause the Record Holder and any nominees
to vote (or execute a consent with respect to) all of such Covered Units in
accordance with this Section 2.

3. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) FROM AND AFTER THE DATE HEREOF UNTIL THE TERMINATION DATE, EACH COVERED
UNITHOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY GRANTS TO, AND APPOINTS,
NICHOLAS J. DEIULIIS, DONALD W. RUSH, STEPHANIE L. GILL AND ANY OTHER PROXY
DESIGNEE, EACH OF THEM INDIVIDUALLY, SUCH COVERED UNITHOLDER’S, AS APPLICABLE,
PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE (OR
EXERCISE A WRITTEN CONSENT WITH RESPECT TO) THE COVERED UNITS SOLELY IN
ACCORDANCE WITH SECTION 2. THIS PROXY IS IRREVOCABLE (UNTIL THE TERMINATION DATE
AND EXCEPT AS TO ANY PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY DESIGNEE IS
REVOKED BY THE CONFLICTS COMMITTEE) AND COUPLED WITH AN INTEREST AND EACH
COVERED UNITHOLDER SHALL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER
INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND
HEREBY REVOKES ANY OTHER PROXY PREVIOUSLY GRANTED BY SUCH COVERED UNITHOLDER, AS
APPLICABLE, WITH RESPECT TO THE COVERED UNITS (AND EACH COVERED UNITHOLDER
HEREBY REPRESENTS TO THE PARTNERSHIP THAT ANY SUCH OTHER PROXY IS REVOCABLE AND
HEREBY REVOKES ANY SUCH OTHER PROXIES). EACH COVERED UNITHOLDER HEREBY AFFIRMS
THAT THE IRREVOCABLE PROXY SET FORTH IN THIS SECTION IS GIVEN IN CONNECTION WITH
THE MERGER AGREEMENT, AND THAT SUCH IRREVOCABLE PROXY IS GIVEN TO SECURE THE
PERFORMANCE OF THE DUTIES OF SUCH COVERED UNITHOLDER UNDER THIS AGREEMENT.

(b) The proxy granted in this Section 3 shall automatically expire upon the
termination of this Agreement.

4. No Inconsistent Agreements. Each Unitholder hereby represents, covenants and
agrees that, except as contemplated by this Agreement, it (a) has not entered
into, and shall not enter into at any time prior to the Termination Date, any
voting agreement or voting trust with respect to any Covered Units and (b) has
not granted, and shall not grant at any time prior to the Termination Date, a
proxy or power of attorney with respect to any Covered Units, in either case,
which is inconsistent with the Unitholder’s obligations pursuant to this
Agreement.

5. Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms and (c) the mutual written agreement of the parties hereto to
terminate this Agreement (such earliest date being referred to herein as the
“Termination Date”); provided that the provisions set forth in

 

3



--------------------------------------------------------------------------------

Sections 13 to 19 shall survive the termination of this Agreement; provided
further that any liability incurred by any party hereto as a result of a breach
of a term or condition of this Agreement prior to such termination shall survive
the termination of this Agreement. Upon termination of this Agreement, none of
the Covered Unitholders shall have any further obligations or liabilities
hereunder.

6. Representations and Warranties of each Covered Unitholder. Each Covered
Unitholder, severally (but not jointly) and making representations only as to
itself, hereby represents and warrants to the Partnership as follows:

(a) Such party is the Record Holder and beneficial owner of, and has good and
valid title to, its respective Covered Units, free and clear of Liens other than
as created by this Agreement, the Merger Agreement or arising under generally
applicable securities Laws. Such party has voting power, power of disposition,
and power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of such Covered Units. As of the date hereof, other
than the Covered Units , such party is not the Record Holder and does not own
beneficially any (i) units or voting securities of the Partnership,
(ii) securities of the Partnership convertible into or exchangeable for units or
voting securities of the Partnership or (iii) options or other rights to acquire
from the Partnership any units, voting securities or securities convertible into
or exchangeable for units or voting securities of the Partnership. The Covered
Units are not subject to any voting trust agreement or other contract to which
such party is a party restricting or otherwise relating to the voting or
Transfer of the Covered Units. Such party has not appointed or granted any proxy
or power of attorney that is still in effect with respect to any Covered Units,
except as contemplated by this Agreement.

(b) Such party is duly organized, validly existing and in good standing under
the Laws of Delaware, or such other Laws of its jurisdiction, and has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
by such party, the performance by such party of its obligations hereunder and
the consummation by such party of the transactions contemplated hereby have been
duly and validly authorized by such party and no other actions or proceedings on
the part of such party are necessary to authorize the execution and delivery by
such party of this Agreement, the performance by such party of its obligations
hereunder or the consummation by such party of the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by such
party and, assuming due authorization, execution and delivery by the
Partnership, constitutes a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

(c) Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Authority is necessary on the part of such party for the execution, delivery and
performance of this Agreement by such party or the consummation by such party of
the transactions contemplated hereby and (ii) neither the execution, delivery or
performance of this Agreement by such party nor the consummation by such party
of the transactions contemplated hereby nor compliance by such party with any of
the

 

4



--------------------------------------------------------------------------------

provisions hereof shall (A) conflict with or violate, any provision of the
Organizational Documents of such party, (B) result in any breach or violation
of, or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on such property or asset of such party pursuant to, any
contract to which such party is a party or by which such party or any property
or asset of such party is bound or affected or (C) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to such party or any
of such party’s properties or assets except, in the case of clause (B) or (C),
for breaches, violations or defaults that would not, individually or in the
aggregate, materially impair the ability of such party to perform its
obligations hereunder.

(d) As of the date of this Agreement, there is no action, suit, investigation,
complaint or other proceeding pending against such party or, to the actual
knowledge of such party, any other Person or, to the actual knowledge of such
party, threatened against such party or any other Person that restricts or
prohibits (or, if successful, would restrict or prohibit) the Partnership of
their rights under this Agreement or the performance by any party of its
obligations under this Agreement.

(e) Such party understands and acknowledges that the Partnership is entering
into the Merger Agreement in reliance upon such party’s execution and delivery
of this Agreement and the representations and warranties of such party contained
herein.

(f) Each Unitholder is an Affiliate (as defined in the Partnership Agreement) of
the General Partner.

7. Certain Covenants of each Covered Unitholder. Each Covered Unitholder,
severally (but not jointly) hereby covenants and agrees, in each case, only on
its own behalf as follows, in each case except as otherwise approved in writing
by Conflicts Committee:

(a) Prior to the Termination Date, and except as contemplated hereby, such party
shall not (i) Transfer, or enter into any contract, option, agreement or other
arrangement or understanding with respect to the Transfer of any of the Covered
Units or beneficial ownership or voting power thereof or therein (including by
operation of law), (ii) grant any proxies or powers of attorney, deposit any
Covered Units into a voting trust or enter into a voting agreement with respect
to any Covered Units or (iii) knowingly take any action that would make any
representation or warranty of such party contained herein untrue or incorrect or
have the effect of preventing or disabling such party from performing its
obligations under this Agreement. Notwithstanding anything to the contrary in
this Agreement, such party may Transfer any or all of the Covered Units, in
accordance with applicable Law, to each other or any Affiliate of the General
Partner; provided that prior to and as a condition to the effectiveness of such
Transfer, each Person to whom any of such Covered Units or any interest in any
of such Covered Units is or may be Transferred shall have executed and delivered
to the Partnership a counterpart of this Agreement pursuant to which such Person
shall be bound by all of the terms and provisions of this Agreement as if such
Person were a party with the obligations of a Covered Unitholder. Any Transfer
in violation of this provision shall be void.

 

5



--------------------------------------------------------------------------------

(b) Prior to the Termination Date, in the event that such party becomes the
Record Holder or acquires beneficial ownership of, or the power to vote or
direct the voting of, any additional Common Units or other voting interests with
respect to the Partnership, such Covered Unitholder shall promptly notify the
Partnership of such Common Units or voting interests, such Common Units or
voting interests shall, without further action of the parties, be deemed Covered
Units and subject to the provisions of this Agreement, and the number of Common
Units held by such party set forth on Schedule A hereto shall be deemed amended
accordingly and such Common Units or voting interests shall automatically become
subject to the terms of this Agreement.

8. Transfer Agent. Each Covered Unitholder hereby authorizes the Partnership or
its counsel to notify the Partnership’s transfer agent that there is a stop
transfer order with respect to all Covered Units (and that this Agreement places
limits on the voting and Transfer of such Covered Units); provided, however, the
Partnership or its counsel shall further notify the Partnership’s transfer agent
to lift and vacate the stop transfer order with respect to the Covered Units on
the Termination Date.

9. Unitholder Capacity. This Agreement is being entered into by each Covered
Unitholder solely in its capacity as a holder of Common Units, and nothing in
this Agreement shall restrict or limit the ability of such Covered Unitholder or
any of its respective Affiliates or any employee thereof who is a director or
officer of the Partnership to take any action in his or her capacity as a
director or officer of the Partnership to the extent specifically permitted by
the Merger Agreement.

10. Disclosure. Each Covered Unitholder hereby authorizes the Partnership to
publish and disclose in any announcement or disclosure required by the SEC and
in the Consent Statement/Prospectus such party’s identity and ownership of the
Covered Units and the nature of such party’s obligations under this Agreement.

11. Non-Survival of Representations and Warranties. The representations and
warranties of each Covered Unitholder contained herein shall not survive the
Termination Date or the closing of the transactions contemplated hereby and by
the Merger Agreement.

12. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party hereto and otherwise as expressly set forth herein.

13. Waiver. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of a party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by such party.

 

6



--------------------------------------------------------------------------------

14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given if delivered personally or by email transmission,
or mailed through a nationally recognized overnight courier, postage prepaid, to
the parties at the following addresses (or at such other address for a party as
specified by like notice, provided, however, that notices of a change of address
shall be effective only upon receipt thereof):

(i) If to the Unitholders (or any other Covered Unitholder):

CNX Resources Corporation

1000 CONSOL Energy Drive, Suite 400

Canonsburg, Pennsylvania 15317-6506

Attention:     Donald W. Rush

                     Stephanie L. Gill

Email:           DonaldRush@cnx.com

                      StephanieGill@cnx.com

with copies (which shall not constitute notice) to:

Latham & Watkins LLP 811

Main Street, Suite 3700

Houston, Texas 77002

Attention:     Nick S. Dhesi

Email:           nick.dhesi@lw.com

(ii) If to the Partnership:

CNX Midstream GP LLC

1000 CONSOL Energy Drive, Suite 400

Canonsburg, Pennsylvania 15317-6506

Attention:     Donald W. Rush

                     Stephanie L. Gill

Email:           DonaldRush@cnx.com

                      StephanieGill@cnx.com

with copies (which shall not constitute notice) to:

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Attention:     Joshua Davidson

                     Andrew J. Ericksen

Email:           joshua.davidson@bakerbotts.com

                      aj.ericksen@bakerbotts.com

 

7



--------------------------------------------------------------------------------

Notices shall be deemed to have been received on the date of receipt if
(a) delivered by hand or nationally recognized overnight courier service or
(b) upon receipt of an appropriate confirmation by the recipient when so
delivered by email (to such email specified above or another email or emails as
such person may subsequently designate by notice given hereunder only if
followed by overnight or hand delivery).

15. Entire Agreement. This Agreement and the Merger Agreement (including the
Exhibits and Schedules thereto) constitute the entire agreement, and supersede
all prior written agreements, arrangements, communications and understandings
and all prior and contemporaneous oral agreements, arrangements, communications
and understandings between the parties with respect to the subject matter hereof
and thereof.

16. No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties and their
respective successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement, with the
exception of those rights conferred to the Conflicts Committee in this
Agreement.

17. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of all other parties, and any such assignment without such
prior written consent shall be null and void; provided, however, that the
Partnership may assign all or any of its rights and obligations hereunder to any
direct or indirect wholly owned Subsidiary of the Partnership, and a Unitholder
may Transfer any or all of the Covered Units in accordance with Section 7(a);
provided further that no assignment shall limit the assignor’s obligations
hereunder. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.

18. Other Miscellaneous Provisions. The provisions of Sections 9.6, 9.8, 9.9,
9.11 and 9.12 of the Merger Agreement shall be incorporated into to this
Agreement, mutatis mutandis, except for such changes as are required to comply
with applicable Law.

19. Conflicts Committee. In addition to any other approvals required by the
parties under this Agreement, any waiver, amendment, termination or assignment
of rights permitted by this Agreement must be approved, in the case of the
Partnership, by the Conflicts Committee.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partnership and each Unitholder have caused to be
executed or executed this Agreement as of the date first written above.

 

UNITHOLDERS CNX GAS COMPANY LLC By:  

/s/ Donald W. Rush

Name:   Donald W. Rush Title:   Senior Vice President and   Chief Financial
Officer CNX GAS HOLDINGS, INC. By:  

/s/ Donald W. Rush

Name:   Donald W. Rush Title:   Senior Vice President and   Chief Financial
Officer

 

SIGNATURE PAGE TO SUPPORT AGREEMENT



--------------------------------------------------------------------------------

PARTNERSHIP CNX MIDSTREAM PARTNERS LP By: CNX Midstream GP LLC, its general
partner By:  

/s/ Donald W. Rush

Name:   Donald W. Rush Title:   Chief Financial Officer

 

SIGNATURE PAGE TO SUPPORT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

Unitholder

   Existing
Units  

CNX Gas Company LLC

     46,794,206  

CNX Gas Holdings, Inc.

     897,992  

 

Schedule A